Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-15, drawn to six steps method of protecting data comprising determining, by a processor, a plurality of service providers associated with a purchase order of a customer; and for each one of the service providers, establishing trust between the service providers on behalf of the customer that includes exchanging of trust artifacts, wherein the exchanging of the trust artifacts includes sending a request to each of the service providers for a respective trust artifact, receiving the respective trust artifact from each of the service providers and sending the respective trust artifact to other service providers, classified in class/subclass H04L/30, G06Q30/0635.
II.	Claims 16-20, drawn to four steps method of generating a first digital certificate specific to the service provider, receiving a particular response from the service provider, wherein the particular response includes a second digital certificate generated by the service provider respective to the processor, classified in class/subclass H04L 63/0823.

Inventions I-II are directed to related process. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different mode of operations.  For example, 
Group I uniquely requires determining, by a processor, a plurality of service providers associated with a purchase order of a customer; and for each one of the service providers, establishing trust between the service providers on behalf of the customer that includes exchanging of trust artifacts, wherein the exchanging of the trust artifacts includes sending a request to each of the service providers for a respective trust artifact, receiving the respective trust artifact from each of the service providers and sending the respective trust artifact to other service providers. 
Group II uniquely requires generating a first digital certificate specific to the service provider, receiving a particular response from the service provider, wherein the particular response includes a second digital certificate generated by the service provider respective to the processor.
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORSHED MEHEDI whose telephone number is (571) 270-7640. The examiner can normally be reached on M - F, 8:00 am to 5:00 pm EST. 
   If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey L. Nickerson can be reach on (469) 295-9235. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from their Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more 

/MORSHED MEHEDI/
Primary Examiner, Art Unit 2432